Title: To James Madison from David Porter, 28 November 1822
From: Porter, David
To: Madison, James


                
                    Meridian Hill Novr. 28th. 1822
                
                Captn. Porter presents his compliments to Mr. Madison, sends him the right Voln. in place of the one returned, and hopes the work may afford him some amusement.
                It will be the source of great gratification to Captn. P. if the Preface should meet Mr. Madisons approbation.
            